     Case 3:20-cv-01300-DMS-LL Document 9 Filed 02/02/21 PageID.26 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
      ROSE DE LA CRUZ,                            Case No. 3:20-cv-1300-DMS-LL
11
                  Plaintiff,                      ORDER GRANTING
12                                                VOLUNTARY DISMISSAL
            v.
13
      GC SERVICES, LP,
14
                  Defendant.
15
16
17          On August 26, 2020, Plaintiff Rose De La Cruz filed a Notice of Settlement,
18    indicating the parties have reached settlement in the above-captioned case. On October
19    5, 2020, Plaintiff Rose De La Cruz filed a Notice of Voluntary Dismissal.
20          Good cause appearing, it is hereby ORDERED that this entire action is dismissed
21    with prejudice.
22          IT IS SO ORDERED.
23    Dated: February 2, 2021
24
25
26
27
28
                                               -1-              Case No. 3:20-cv-1300-DMS-LL
